Title: To Thomas Jefferson from Jacob Abbot Cummings, 2 September 1825
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
Septr. 2d 1825.
Yours of the 7th inst. was duly received. In some instances the Books we have procured here vary from the precise editions ordered, from the circumstance, that we considered those sent, best & cheapest; but in our orders to Europe, we have been very particular, in specifying the size and editions. We find those, which You have mentioned as not ordered, the following on your catalogue:—49 Raymonds Pol. Economy 50 Bancroft on Colours 110 Mathers’ Essays to do Good140 Calvini Lexicon JuridicumAs we found some of Peckey’s works seperately, we ventured to put in his works complete, upon very low terms. This with any others, which are not retained by the Library, may be transferred to Mr Jones. Among the Books, which we now have on hand to send are Barrows’ Works is in folio at $13.00, six or seven dollars cheaper than the 8 vo. also Bruce’s Travels in 5 Vols: 4to. We shall refrain from sending these, if the size is an objection, of which, please to inform us. We know of no other variation from the order. The set of Year Books was purchased at Clark’s, when our Mr Hilliard was in London, & no other set could be found; & we have recently seen an incomplete set, which was sold from a Law Library in this city at auction for Eighty dollars Conyer’s Digest is marked 10 guineas in the London Cat of 1823. We consulted one of our first literary characte regard to Voltaire, who recommended the one sent, as the best edition. This also may be sent to Mr Jones. We shall be very particular in confining ourselves to the Books ordered.Yours with great respect,Cummings Hilliard & Co. pr  William Hilliard.NB. Another Box is nearly ready for packing, containing the Books from Cambridge & others.